 

--------------------------------------------------------------------------------

 
CONSULTING AND NON-COMPETITION AGREEMENT
 

--------------------------------------------------------------------------------


Effective May 1, 2011


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



     
Page
       
1.
Termination of Employment and Advisory Services
1
       
1.1
Termination of Employment
1
         
1.2
Advisory Services
1
         
1.3
Director of the Company
1
       
2.
Term
2
       
2.1
One-year Term
2
         
2.2
Definition of Change in Control
2
       
3.
Payments and Reimbursements
2
       
3.1
Payments to Henderson
2
         
3.2
Business Expense Reimbursements
3
         
3.3
Assignment of Term Life Insurance Policy
3
         
3.4
Acknowledgement of Pledges and Personal Guarantees
3
         
3.5
Personal items
3
       
4.
Confidentiality, Noncompetition and other Covenants on Confidential Materials
and Related Matters
3
       
4.1
Definitions
3
         
4.2
Protection of Confidential Information
3
         
4.3
Competitive Activities
4
         
4.4
Non-Solicitation of Employees
4
         
4.5
Non-Solicitation of Customers
4
         
4.6
Acknowledgment
4
       
5.
Governing Law; Remedies
5
     
6.
Disclosure of Agreement
5
     
7.
Entire Agreement
5
     
8.
Amendments in Writing and Signed by Both Parties
5
     
9.
Severability
5
     
10.
Headings
5
     
11.
Notices
6
     
12.
Express Waiver Required; Waiver of Jury Trial
7
     
13.
Applicable Tax Rules
7



 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)


 

   
Page
     
14.
Announcements
7
     
15.
No Waiver
7
     
16.
Survival
8



 
-ii-

--------------------------------------------------------------------------------

 


TABLE OF DEFINED TERMS
Defined Term
Section
   
Act
2.2
Agreement
Preamble
Change in Control
2.2
Company
Preamble
Competitive Operation
4.1(a)
Confidential Information
4.2
Disability
3.1(b)
Effective Date
Preamble
Employment Agreement
4.6
Henderson
Preamble
LYH
Preamble
Term
2.1



 
-iii-

--------------------------------------------------------------------------------

 
 
CONSULTING AND NON-COMPETITION AGREEMENT
 
This Agreement (“Agreement”) is made and entered into effective as of May 1,
2011 (the “Effective Date”) by and between: (i) J. Sherman Henderson, III,
(“Henderson”), an individual; and (ii) Lightyear Network Solutions, Inc. (the
“Company”), a Nevada corporation and successor to LY Acquisition LLC.  LY
Holdings, LLC (“LYH”), a Kentucky limited liability company, joins in this
Agreement for the limited purpose of agreeing to Sections 1.3 and 16 hereof.
 
Recital:
 
Henderson has been employed by the Company as its Chief Executive Officer and is
presently a director of the Company.  Henderson desires to assist the Company in
an advisory capacity as Chair Emeritus and Founder, and his employment with the
Company is now terminating.  The Company wishes for Henderson to be available to
the Company in a limited capacity, if needed, so that the Company can continue
to benefit from Henderson’s knowledge and experience of the Company and the
industry.
 
Agreement:
 
Now, Therefore, in consideration of the premises and mutual promises and
agreements contained herein, the parties, intending to be legally bound, hereby
agree as follows:
 
1.  Termination of Employment and Advisory Services.
 
1.1 Termination of Employment.  The parties hereby acknowledge that Henderson’s
employment with the Company shall terminate as of May 1, 2011.  The Company will
pay Henderson all accrued but unpaid salary due Henderson as of that date.
 
1.2 Advisory Services.  Subject to the terms hereof, after his termination of
employment with the Company, Henderson shall serve as a consultant in a
management advisory role to the Company under the title “Chair Emeritus and
Founder” during the Term (as defined in Section 2) of this Agreement.  Henderson
shall provide such advisory services upon the request of the Company.  Advisory
services shall be limited to matters material to the business of the Company,
including employee, customer and vendor relations as well as strategic planning
and development.  The Company and Henderson agree that Henderson will provide
advisory services upon such requests up to a maximum of ten (10) hours per week
during the Term, excluding holidays and weekends.
 
1.3  Director of the Company.  During the Term, Henderson shall remain a
director of the Company and LYH will agree to vote its shares to ensure that
Henderson will remain a director of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Term.
 
2.1 One-year Term.  The term of Henderson’s advisory services as described in
Section 1 under this Agreement shall begin May 1, 2011 and end April 30, 2012
(the “Term”), provided that the Term and the stipend payments described in
Section 3 below shall end earlier upon the occurrence of any of the
following:  (i) a Change in Control  (as defined in Section 2.2) of Lightyear,
(ii) the material breach of this Agreement by a party, which is not cured within
fifteen (15) days upon written notice of the breach by the non-breaching party,
in which case the non-breaching party can terminate this Agreement upon fifteen
(15) days prior written notice to the breaching party; or (iii) upon the
resignation by Henderson as a consultant under the title of Chair Emeritus and
Founder at any time in the sole discretion of Henderson.  Upon the expiration or
earlier termination of the Term, all rights and obligations of Henderson and the
Company under this Agreement, except accrued but unpaid obligations and those
rights and obligations specifically extending beyond the Term or as provided by
Section 16, shall immediately terminate, and any payments which have not accrued
described in Section 3 hereof will not be paid.  The rights and obligations of
Henderson and the Company under this Agreement extending beyond the Term,
including without limitation those identified in Section 16 hereof, shall
survive such termination or expiration.
 
2.2 Definition of Change in Control.  “Change in Control”, for purposes of this
Agreement, shall mean: (a) any “person” (as defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Act”)) becomes, directly or indirectly,
the beneficial owner (as defined in the General Rules and Regulations of the
Securities and Exchange Commission (“SEC”) with respect to Sections 13(d) and
13(g) of the Act) of more than 50% of the then outstanding shares of any class
of the Company’s stock, other than a person or an affiliate of a person now
holding such control, or (b) the business of the Company is disposed of through
the sale of substantially all of the Company’s assets.
 
3.  Payments and Reimbursements.
 
3.1  Payments to Henderson.
 
(a)  The Company shall pay Henderson TWO HUNDRED NINETY-SIX THOUSAND U.S.
DOLLARS ($296,000), which amount will be paid ratably over the Term in
accordance with the Company’s standard payroll practices, as a stipend in
exchange for his provision of consulting services.
 
(b)  If Henderson’s provision of consulting services during the Term ceases due
to Henderson’s death or Disability (as defined below), the stipend will continue
to be paid during the Term to Henderson’s designated heir, estate or
beneficiary.  For purposes of this Section 3.1(b) “Disability” shall mean:  (i)
Henderson has been declared legally incompetent by a final court decree for a
period of three (3) consecutive months; (ii) Henderson has qualified to receive
benefits under a long-term disability insurance policy held by Henderson and has
been declared to be totally disabled by the insurer for a period of three (3)
consecutive months; or (iii) because of a medically determinable disease,
injury, or other mental or physical disability, Henderson is unable to perform
the essential functions of Henderson’s duties under this Agreement for a period
of three (3) consecutive months.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  The Chief Executive Officer of the Company may agree to pay additional
compensation over the amount described in Section 3.1(a) for any additional
consulting services the Company may desire to receive from Henderson.
 
3.2 Business Expense Reimbursements.  Subject to the Company’s expense
reimbursement policies then in effect, Henderson’s reasonable expenses related
to the advisory services during the Term shall be reimbursed by the Company,
upon pre-approval by Steve Lochmueller.
 
3.3  Assignment of Term Life Insurance Policy.  Upon the Effective Date,
Henderson will be assigned his Company-provided $5,000,000 term life insurance
policy (John Hancock policy # 75177988), to the extent such policy is assignable
to him.  Henderson will be responsible for all premiums due on the life
insurance policy following the Effective Date.
 
3.4 Acknowledgement of Pledges and Personal Guarantees.  Henderson hereby
acknowledges that the lenders have not released Henderson from any pledges or
personal guarantees previously made by him for the benefit of the Company or any
of its affiliates.
 
3.5 Personal items.  Henderson shall retain ownership of his personal items
located on the Company’s premises, including, but not limited to, all the
furniture, pictures and miscellaneous items currently in his office.
 
4.  Confidentiality, Noncompetition and other Covenants on Confidential
Materials and Related Matters.
 
4.1  Definitions.
 
(a)  “Competitive Operation” means any business which competes with or which is
planning to become engaged in competing with the business conducted by the
Company or its subsidiaries in any geographic area where such Company business
is being conducted during the Term, but specifically excluding Henderson’s
position as a director or any ownership in either of Beacon Enterprise Solutions
Group, Inc. or U.S. Network.
 
4.2 Protection of Confidential Information.  In connection with the advisory
services provided hereunder, Henderson will have access to certain sensitive
confidential information of the Company (“Confidential Information”).  Henderson
hereby agrees that the Confidential Information is the exclusive property of the
Company and that he will only use or disclose Confidential Information for the
Company’s benefit and in accordance with any restrictions placed on its use or
disclosure by the Company.  Promptly following conclusion of the advisory
services, Henderson shall return all Confidential Information in his possession
to the Company.  Confidential Information shall not include any information in
the possession of Henderson that  (i) was in the possession of Henderson prior
to his receipt of it in his capacity as an officer or director of the Company or
any of its affiliates; (ii) is or was developed by Henderson without reference
to and independent of any Confidential Information; (iii) is learned from a
third party not under any duty of confidence to the Company or its affiliates;
(iv) becomes part of the public domain through no fault of Henderson; (v) was
publicly known and made generally available in the public domain prior to the
time of disclosure by the Company; or (vi) is approved for release by written
agreement of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3  Competitive Activities.
 
(a)  In order to further protect the Confidential Information and legitimate
business interests, during the Term, and only during the Term, Henderson will
not directly or indirectly invest in, own, manage, operate, finance, control,
advise, render services to, enter into the employ of, or guarantee the
obligations of a Competitive Operation.
 
(b)  Ownership by Henderson of 5% or less of the voting stock of any publicly
held company shall not constitute a violation of Section 4.3(a) hereof.
 
4.4 Non-Solicitation of Employees.  During the Term, and only during the Term,
Henderson will not hire or attempt to solicit for employment any individual who
is then employed by the Company or any subsidiary, or who terminated within the
3 months preceding the date of such solicitation.  General advertisement in
media will not violate this covenant unless the identity of the employee was
provided by him.
 
4.5 Non-Solicitation of Customers.  During the Term, and only during the Term,
Henderson will not attempt to solicit any customers or potential customers of
the Company, or individuals or entities who were customers or potential
customers during the Term or during the eighteen (18) month period preceding the
Term.
 
4.6 Acknowledgment.  Henderson acknowledges and agrees that the restrictions
included in the provisions of this Section 4 of this Agreement are reasonable
and that such provisions supersede the similar provisions contained in
Henderson’s Employment Agreement with Company dated July 30, 2003 (the
“Employment Agreement”).
 
5.  Governing Law; Remedies.
 
(a) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
Commonwealth of Kentucky without regard to conflicts of laws
principles.  Henderson agrees that the Company shall have the right to file and
enforce any award, order, judgment, or injunction in any appropriate
jurisdiction, and Henderson waives service of process in connection with the
filing and enforcement of the award, order, judgment, or injunction in any
jurisdiction and venue in which the Company seeks to enforce the award, order,
judgment, or injunction.
 
(b)  Henderson agrees that in the event of a breach by Henderson of Section 4 of
this Agreement, monetary remedies may not be adequate and Henderson agrees that
the Company is entitled to injunctive relief, without need to post bond or
similar security, in lieu of or in addition to, such monetary or other legal
remedies.  In the event that Henderson engages in or attempts to engage in any
of the conduct prohibited in Section 4 of this Agreement, the Company shall be
entitled to enforce the provisions of Section 4 by temporary, preliminary and
permanent injunction to restrain any violation or threatened violation by
Henderson of any provisions of Section 4.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Disclosure of Agreement.  Henderson acknowledges that the Company may be
required to file this Agreement with the SEC, including as an exhibit to the
Company’s periodic filings.
 
7. Entire Agreement.  The parties agree that this Agreement constitutes the
entire agreement between them with respect to the subject matter hereof,
superseding all prior written and verbal agreements, including the Employment
Agreement which is hereby terminated.
 
8. Amendments in Writing and Signed by Both Parties.  The parties agree that the
terms of this Agreement may not be waived, modified or supplemented except in
writing signed by both Henderson and the Company, unless the provision to be
waived, modified or supplemented is one which LYH is bound, and then such
amendment shall require the written consent of LYH, Henderson and the Company.
 
9. Severability.  Should any terms of this Agreement be held invalid or
unenforceable (in whole or in part), the other terms shall remain in full force
and effect.
 
10. Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11. Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be (i) delivered by hand, (ii) sent by recognized overnight
courier, (iii) made by facsimile transmission, or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid.
 
If to the Company:
 
Lightyear Network Solutions, Inc.
Attn:  Chief Executive Officer
1901 Eastpoint Parkway
Louisville, KY 40223
Facsimile: 502-515-4138
 
With a copy to:
 
Lightyear Network Solutions, Inc.
Attn: General Counsel
1901 Eastpoint Parkway
Louisville, KY 40223
Facsimile: 502-515-4138
 
 
5

--------------------------------------------------------------------------------

 
 
If to Henderson:
 
Mr. J. Sherman Henderson, III
11801 Spring Hill Garden
Louisville, KY 40223
 
With a copy to:
 
Greenebaum Doll & McDonald pllc
3500 National City Tower
101 South Fifth Street
Louisville, Kentucky 40202
Attn:  Patrick J. Welsh
Facsimile: 502-540-2228
 
If to LYH:
 
McBrayer, McGinnis, Leslie & Kirkland, PLLC
201 East Main Street, Suite 1000
Lexington, KY 40507
Attn:  Brent Rice
Facsimile: 859-231-6518
 
All notices, requests, consents and other communications hereunder shall be
deemed to have been given:  (i) if by hand, at the time of the delivery thereof
to the receiving party at the address of such party set forth above; (ii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service; (iii) if made by facsimile
transmission, at the time the receipt thereof has been acknowledged by
electronic confirmation or otherwise; or (iv) if sent by registered or certified
mail, on the fifth business day following the day such mailing is sent.
 
Any party to this Agreement may change his or its address upon written notice
delivered pursuant to this Section 11.
 
12. Express Waiver Required; Waiver of Jury Trial.  No waiver of any right
specified in this Agreement shall be effective unless granted pursuant to a
writing executed by the party holding such right.  No failure or delay by any
party to this Agreement to enforce any right specified in this Agreement will
operate as a waiver of such right, nor will any single or partial exercise of a
right preclude any further or later enforcement of the right within the period
of the applicable statute of limitations.  Each party hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
13. Applicable Tax Rules.  Payments under Section 3.1(a) will be reported to
Henderson on a Form 1099, and Henderson will be responsible for the payment of
any taxes (including federal and state income taxes, Social Security and
Medicare contributions) of any type whatsoever which may arise out of this
Agreement. Henderson acknowledges that the Company does not guarantee any tax
result to Henderson of payments hereunder.
 
14. Announcements. Any press release, announcement or Form 8-K filed with the
SEC describing Henderson’s transition to Chair Emeritus and Founder shall be
made available to Henderson before release or filing, as applicable.  
 
15.  No Waiver.  Nothing contained herein shall act as a waiver of the rights,
if any, Henderson may have under any directors and officers insurance policy of
the Company or the rights, if any, to indemnification, whether such claims arise
during the Term or arose before the Effective Date.
 
16.  Survival.  Sections 3.1(b), 4.2, 4.6 and 14 shall survive the expiration or
earlier termination of this Agreement.
 
[Signatures Appear on the Following Page]
 
 
7

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Agreement on the date(s)
stated below.
 
/s/ J. Sherman Henderson, III
 
J. Sherman Henderson, III
       
Date:
4-26-11
       
Lightyear Network Solutions, Inc.
       
By:
/s/ Steve Lochmueller
       
Name:
Steve Lochmueller
       
Title:
President
       
Date:
4-22-11
       
Acknowledgement and Agreement to Sections 1.3 and 16
     
LY Holdings, LLC
       
By:
/s/  Chris Sullivan
       
Name: 
Chris Sullivan
       
Title:
Lead Director
       
Date:
4-22-11
 



 
8

--------------------------------------------------------------------------------

 
 